


110 HR 6151 IH: Responsibility in Drug and Device Advertising Act of

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6151
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Ms. DeLauro (for
			 herself and Mrs. Emerson) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to drug and device advertising, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsibility in Drug and Device Advertising Act of
			 2008.
		2.Direct-to-consumer
			 drug or device advertising
			(a)In
			 generalThe Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) is amended—
				(1)in
			 section 301, by adding at the end the following:
					
						(oo)The conduct of
				direct-to-consumer advertising of a drug or device in violation of section
				503C.
						;
				and
				(2)in chapter V, by
			 inserting after section 503B the following:
					
						503C.Direct-to-consumer
				drug or device advertising
							(a)Prohibitions
								(1)First three
				years
									(A)In
				generalSubject to subparagraph (B), no person shall conduct
				direct-to-consumer advertising of—
										(i)a
				drug for which an application is submitted under section 505(b) before the end
				of the 3-year period beginning on the date of the approval of such application;
				or
										(ii)a class II or class III device for which a
				premarket notification is submitted under section 510(k) or a class III device
				for which a premarket approval is sought under section 515, before the end of
				the 3-year period beginning on the date of the notification or approval,
				respectively.
										(B)WaiverThe
				Secretary may waive the application of subparagraph (A) to a drug or device
				during the third year of the 3-year period described in such subparagraph
				if—
										(i)the
				sponsor of the drug or device submits an application to the Secretary pursuant
				to subparagraph (C); and
										(ii)the Secretary,
				after considering the application and any accompanying materials, determines
				that direct-to-consumer advertising of the drug or device would have an
				affirmative value to public health.
										(C)Application for
				waiverTo seek a waiver under subparagraph (B), the sponsor of a
				drug or device shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may
				require.
									(2)Subsequent
				years
									(A)Extension of
				prohibitionThe Secretary may prohibit direct-to-consumer
				advertising of a drug or a class II or class III device during the period
				beginning at the end of the 3-year period described in paragraph (1)(A) if the
				Secretary determines that the drug or device has significant adverse health
				effects based on post-approval studies, risk-benefit analyses, adverse event
				reports, the scientific literature, any clinical or observational studies, or
				any other appropriate resource.
									(B)Fair balance of
				benefits and risks for drugs and devices for permitted DTC
				advertisingAny
				direct-to-consumer advertising of a drug or a class II or class III device
				permitted under this section shall include a fair balance, as supported by the
				evidence, of the benefits and the risks associated with the drug or
				device.
									(b)RegulationsNot
				later than 1 year after the date of the enactment of this section, the
				Secretary shall revise the regulations promulgated under this Act governing
				advertisements of drugs and devices to the extent necessary to implement this
				section.
							(c)Rule of
				constructionThis section shall not be construed to diminish the
				authority of the Secretary to prohibit or regulate direct-to-consumer
				advertising of drugs or devices under other provisions of
				law.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) apply only with
			 respect to a drug for which an application is approved under section 505(b) of
			 the Federal Food, Drug, and Cosmetic Act, a class II or class III device for
			 which a notification is submitted under section 510(k) of such Act, or a class
			 III device for which an application is approved under section 515 of such Act,
			 on or after the date that is 1 year before the date of the enactment of this
			 Act.
			3.Prominent display
			 of information in advertising on side effects, contraindications, and
			 effectiveness
			(a)Requirement for
			 drugs
				(1)In
			 generalSubparagraph (3) of section 502(n) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 352(n)) is amended—
					(A)by striking
			 such other information and all that follows through which
			 shall be issued by and inserting such other information in brief
			 summary relating to side effects, contraindications, and effectiveness as shall
			 be required in regulations which shall require such information to be
			 prominently displayed in terms of font size and location and shall be issued
			 by;
					(B)by striking in the case of published
			 direct-to-consumer advertisements and inserting in the case of
			 direct-to-consumer advertisements (including an advertisement that accompanies
			 video programming delivered by television broadcasting or by a multichannel
			 video programming distributor (as defined in section 602 of the Communications
			 Act of 1934)); and
					(C)by striking
			 published after the effective date and inserting
			 disseminated after the effective date.
					(2)Discontinuance
			 of studyThe Secretary of Health and Human Services shall
			 discontinue the study required by section 906(b) of the Food and Drug
			 Administration Amendments Act of 2007 (Public Law 110–85).
				(b)Application of
			 similar rules for devicesThe
			 first sentence of section 502(r) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 352(r)) is amended—
				(1)by striking
			 (1) a true statement and inserting a true statement
			 (1);
				(2)by striking
			 a brief statement; and
				(3)by inserting
			 before the period at the end the following: , and in the case of
			 direct-to-consumer advertisements (including an advertisement that accompanies
			 video programming delivered by television broadcasting or by a multichannel
			 video programming distributor (as defined in section 602 of the Communications
			 Act of 1934)) the following statement printed in conspicuous text: You
			 are encouraged to report negative side effects of medical devices to the FDA.
			 Visit www.fda.gov/medwatch, or call 1–800–FDA–1088..
				(c)Effective
			 dateThe amendments made by
			 this section apply with respect to any advertisement or other descriptive
			 printed matter that is issued or caused to be issued on or after the date that
			 is 90 days after the date of the enactment of this Act. Not later than 90 days
			 after the date of the enactment of this Act, the Secretary shall revise any
			 regulations promulgated pursuant to subsections (n) and (r) of section 502 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) to the extent
			 necessary to implement this section.
			4.Civil
			 penaltySubsection (g) of
			 section 303 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is
			 amended to read as follows:
			
				(g)Drug or device
				advertising and promotion
					(1)Civil
				penalty
						(A)In
				generalAny manufacturer, packer, or distributor of a drug or
				device who violates section 505(n), section 503C, or any other requirement of
				this Act relating to the advertising or promotion of the drug or device shall
				be subject to a civil penalty in an amount not to exceed—
							(i)in
				the case of the first such violation by the manufacturer, packer, or
				distributor relating to the drug or device, $1,000,000; and
							(ii)in the case of
				each subsequent violation by the manufacturer, packer, or distributor relating
				to the drug or device, an amount that is twice the amount of the maximum civil
				penalty applicable under this subparagraph to the previous violation.
							(B)ProcedureParagraphs
				(3) through (5) of subsection (f) shall apply with respect to a civil penalty
				under subparagraph (A) to the same extent and in the same manner as those
				paragraphs apply with respect to a civil penalty under paragraph (1), (2), (3),
				or (4) of subsection (f).
						(2)Distribution of
				materialsIf the Secretary finds that a person committed a
				violation described in paragraph (1)(A), the Secretary may order the person to
				distribute materials in the same markets in which the violative advertisement
				or promotional material was distributed in a manner designed to notify the
				public and the medical community of the violation and to provide corrective
				information.
					(3)Separate
				offenseFor purposes of
				imposing a civil penalty under this subsection, each violation described in
				paragraph (1)(A), including each distribution of a direct-to-consumer
				advertisement in violation of section 503C, shall constitute a separate
				offense.
					(4)Relation to
				other penaltiesA civil penalty under paragraph (1) and an order
				under paragraph (2) shall be in addition to any other penalty applicable under
				this Act or other law to the violation
				involved.
					.
		5.Public education
			 campaign on risks of certain drugs and devicesThe Secretary of Health and Human Services
			 shall conduct an education campaign to increase public awareness of risks that,
			 for some patients, may outweigh the benefits of using a particular drug or
			 device, whether such risks are known at the time of the approval of the drug or
			 device or become known after the approval of the drug or device.
		6.Additional funding
			 for regulation of direct-to-consumer drug and device advertisingThere are authorized to be appropriated to
			 the Food and Drug Administration such sums as may be necessary for each of
			 fiscal years 2009 and 2010 for the purpose of regulating direct-to-consumer
			 drug and device advertisements, including by carrying out the amendments made
			 by section 2. The authorization of appropriations in the preceding sentence is
			 in addition to any other authorization of appropriations for such
			 purpose.
		
